ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-01-28_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                            Reports of judgments,
                         ADVISORY OPINIONS AND ORDERS


                   Questions relating to the Seizure
                            and detention
                    of Certain Documents and Data
                           (TIMOR‑LESTE v. AUSTRALIA)


                            ORDER OF 28 JANUARY 2014




                                 2014
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                    Questions concernant la saisie
                            et la détention
                   de certains documents et données
                           (TIMOR‑LESTE c. AUSTRALIE)


                         ORDONNANCE DU 28 JANVIER 2014




2 CIJ1058.indb 1                                           20/10/14 09:41

                                                 Official citation :
                      Questions relating to the Seizure and Detention of Certain Documents
                       and Data (Timor‑Leste v. Australia), Order of 28 January 2014,
                                            I.C.J. Reports 2014, p. 136




                                            Mode officiel de citation :
                        Questions concernant la saisie et la détention de certains documents
                      et données (Timor‑Leste c. Australie), ordonnance du 28 janvier 2014,
                                           C.I.J. Recueil 2014, p. 136




                                                                                1058
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071174-6




2 CIJ1058.indb 2                                                                               20/10/14 09:41

                                                    28 JANUARY 2014

                                                        ORDER




                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                       (TIMOR‑LESTE v. AUSTRALIA)




                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                       (TIMOR‑LESTE c. AUSTRALIE)




                                                    28 JANVIER 2014

                                                    ORDONNANCE




2 CIJ1058.indb 3                                                      20/10/14 09:41

                                                                                        136




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2014                                        2014
                                                                                                28 janvier
                                                                                               Rôle général
                                               28 janvier 2014                                   no 156


                      QUESTIONS CONCERNANT LA SAISIE
                              ET LA DÉTENTION
                     DE CERTAINS DOCUMENTS ET DONNÉES
                                     (TIMOR‑LESTE c. AUSTRALIE)




                                              ORDONNANCE


                 Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                            MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                            Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                            Donoghue, MM. Gaja, Bhandari, juges ; MM. Callinan,
                            Cot, juges ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                    Ainsi composée,
                    Après délibéré en chambre du conseil,
                    Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para‑
                 graphe 1, 48 et 49 de son Règlement,
                    Vu la requête enregistrée au Greffe de la Cour le 17 décembre 2013, par
                 laquelle la République démocratique du Timor‑Leste a introduit une ins‑
                 tance contre l’Australie au sujet d’un différend concernant la saisie et la
                 détention ultérieure, par « des agents australiens, de documents, données
                 et autres biens appartenant au Timor‑Leste ou que celui‑ci a le droit de
                 protéger en vertu du droit international » ;
                    Considérant que, le 17 décembre 2013, un exemplaire original de la
                 requête a été transmis à l’Australie ;

                                                                                          4




2 CIJ1058.indb 137                                                                                   20/10/14 09:41

                                 saisie et détention (ordonnance 28 I 14)                 137

                    Considérant que, dans sa requête, le Timor‑Leste a fait connaître à la
                 Cour qu’il avait désigné comme agent S. Exc. M. Joaquim A. M. L. da
                 Fonseca ; et que, par lettre en date du 19 décembre 2013, l’Australie
                 a fait connaître à la Cour qu’elle avait désigné comme agent M. John
                 Davidson Reid et comme coagent S. Exc. M. Neil Allan Mules ;
                    Considérant que, la Cour ne comptant sur le siège aucun juge de la
                 nationalité des Parties, chacune d’elles s’est prévalue de la faculté que lui
                 confère le paragraphe 3 de l’article 31 du Statut de désigner un juge ad hoc
                 pour siéger en l’affaire ; que le Timor‑Leste a désigné M. Jean‑Pierre Cot
                 et que l’Australie a désigné M. Ian Callinan ;
                    Considérant que, le 17 décembre 2013, le Timor‑Leste a également pré‑
                 senté une demande en indication de mesures conservatoires, conformé‑
                 ment à l’article 41 du Statut de la Cour et aux articles 73 à 75 de son
                 Règlement, et que des audiences publiques ont été tenues sur cette
                 demande les 20, 21 et 22 janvier 2014 ;
                    Considérant que, à la fin du second tour de plaidoiries, l’Australie a
                 notamment demandé que l’instance en la présente affaire soit suspendue
                 jusqu’à ce que le Tribunal arbitral, constitué en application de l’article 23
                 du traité sur la mer de Timor du 20 mai 2002 pour connaître d’un diffé‑
                 rend opposant le Timor‑Leste et l’Australie, ait rendu sa décision ;
                    Considérant que, au cours d’une réunion que le président de la Cour a
                 tenue avec les agents des Parties le 22 janvier 2014, après la clôture de la
                 procédure orale relative à la demande en indication de mesures conserva‑
                 toires, le Timor‑Leste a exprimé son mécontentement à l’égard de la
                 demande de l’Australie tendant à la suspension de l’instance, observant
                 qu’aucune raison n’avait été donnée à l’appui de cette demande, qu’il
                 n’avait plus le temps d’examiner la question et qu’il était donc opposé à
                 ce qu’il soit fait droit à ladite demande ; et que le Timor‑Leste a indiqué
                 qu’il souhaitait pouvoir disposer d’une période de trois mois à compter
                 du jour de ladite réunion pour préparer son mémoire ;
                    Considérant que, lors de cette même réunion, l’Australie a précisé
                 qu’elle avait demandé que la Cour suspende l’instance parce que le résul‑
                 tat de l’Arbitrage en vertu du traité sur la mer de Timor pouvait avoir une
                 incidence sur la décision de la Cour en la présente espèce ; et que l’Austra‑
                 lie a proposé que, dans l’hypothèse où la Cour ne ferait pas droit à sa
                 demande tendant à la suspension de l’instance, chaque Partie dispose
                 d’une période de neuf mois pour préparer ses écritures, déclarant qu’il lui
                 faudrait disposer de plusieurs mois après la fin des audiences devant le
                 Tribunal arbitral, qui doivent débuter à la fin du mois de septembre 2014,
                 pour achever la rédaction de son contre‑mémoire ;
                    Considérant que la Cour, prenant acte des préoccupations exprimées
                 par le Timor‑Leste quant à la manière dont la demande tendant à la sus‑
                 pension de l’instance lui a été présentée, estime que le différend qui a été
                 porté devant elle est suffisamment distinct de celui dont connaît le Tribu‑
                 nal arbitral ; que la Cour, en conséquence, a décidé de ne pas faire droit à

                                                                                            5




2 CIJ1058.indb 139                                                                               20/10/14 09:41

                                  saisie et détention (ordonnance 28 I 14)                  138

                 la demande de l’Australie tendant à la suspension de l’instance ; et que des
                 dates d’expiration des délais pour le dépôt des pièces de la procédure
                 écrite doivent être fixées ;
                    Compte tenu des vues exprimées par les Parties,
                   Fixe comme suit les dates d’expiration des délais pour le dépôt des
                 pièces de la procédure écrite :
                   Pour le mémoire de la République démocratique du Timor‑Leste, le
                 28 avril 2014 ;
                   Pour le contre‑mémoire de l’Australie, le 28 juillet 2014 ;
                     Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt‑huit janvier deux mille quatorze, en trois exem‑
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République
                 démocratique du Timor‑Leste et au Gouvernement de l’Australie.


                                                                          Le président,
                                                                  (Signé) Peter Tomka.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                                                                                              6




2 CIJ1058.indb 141                                                                                 20/10/14 09:41

2 CIJ1058.indb 143   20/10/14 09:41

